Exhibit 12.1 ARGO GROUP INTERNATIONAL HOLDINGS, LTD. STATEMENTS OF COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES AND EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SHARE DIVIDENDS (in millions, except ratios) Six Months Ended June 30, For the Years Ended December 31, Earnings: Income (loss) before provision for income taxes $ ) $ Add: Fixed charges Total earnings $ ) $ Fixed charges: Interest expense $ Rental interest factor Total fixed charges $ Ratio of earnings to fixed charges 9.2:1 8:1 9.7:1 8.2:1 3.3:1 (a) 5.6:1 (a) The coverage deficiency for the year ended December 31, 2011 is $61.9 million.
